*39On Petition for a Rehearing.
Mitchell, C. J.
We have again examined this cause, and Pave also given attentive consideration to the able argument' filed in support of the petition for a rehearing.
Recognizing the force of some of the points made in the argument, we nevertheless adhere confidently to the conclusions reached in the original opinion.
The case is, in some of its features, analogous in principle with Lewis v. Flint, etc., R. W. Co., 54 Mich. 55, wherein, after full examination of the subject, it was held that the railway company incurred no liability.
The petition is overruled.
Piled Dee. 1, 18S7.